Citation Nr: 1450870	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right distal ulna fracture.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to April 1974 and May 1975 to April 1977, with additional active service from June 1966 to March 1968, as indicated in the Veteran's service personnel file.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in part, continued a noncompensable rating assigned to the service connection residuals of a right distal ulna fracture.

In a March 2013 Board decision, the Board, in part, denied entitlement to an evaluation in excess of 10 percent for residuals of a right distal ulna fracture.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In January 2014 Memorandum Decision, the Court reversed the Board's March 2013 decision denying entitlement to an evaluation in excess of 10 percent for residuals of a right distal ulna fracture and set aside the remainder of the decision for further readjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2014 Joint Motion For Vacatur and Remand of the March 2013 Board decision, the Court found that the Board failed to provide an adequate statement of reasons and bases to support its conclusions that a higher rating was not warranted, and that the VA examination on which it relied on was adequate.

Specifically, the Court stated that the February 2011 VA examination did not adequately evaluate the additional limitation of motion that was caused by pain and any further limitation of motion following repetitive motion due to pain, which the Board failed to discuss these inadequacies in its decision.  

The Court concluded that a remand was required for the Board to provide an adequate statement of reasons or bases as to the adequacy of the examination, specifically addressing additional limitation of motion caused by pain and any further limitation of motion following repetitive motion due to pain.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the Court's findings, the Board will remand the issue for actions in compliance with the Court's Order.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right distal ulna fracture.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file, Virtual VA e-folder, or VBMS e-folder.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file; the RO/AMC must schedule the Veteran for a VA orthopedic examination for the purpose of evaluating the current severity of his service-connected residuals of a right (major) distal ulna fracture.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

The examiner must conduct all testing deemed necessary, specifically range of motion testing of the wrist and elbow, and should report all current symptoms of the right distal ulna fracture.

The examiner should also comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

A copy of the examination report must be included in the record.

A complete rationale for all opinions and findings must be included in a typewritten report. 

3.  Then readjudicate the claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



